                                                         (
                                             FILED                                 3 2020
                                        IN CLERK'S OFFICE 1
                                   U.S. DISTRICT COURT E.D^N.Y.
                                   *      JUN 0 1 2020
                                                                        Wednesday, April 29, 2020

Dear Judge Chen,                      BROOKLYN OFFICE
My name is Gregory Brooks and I am the plaintiff in'the case Gregory Brooks vs. THE DOE FUND,
INC., JAMES WASHINGTON, and TERRY COOPER, I would like to directly introduce myself, as I
have been having representation issues and am in need of legal representation. I am a laymen
to the law so I hope in your wise understanding of that you do not prejudice me if I do not know
the rules and procedures of the courts. I am a father and resident of the State of New York, I
am employed with the Department of Parole threw a program AIM. I am a taxpaying citizen of
the Federal Government and United States. I respectfully request that you reconsider your
decision and allow a jury trial to proceed in the Federal Court for the following reasons:

Plaintiff was always under the impression that a Sexual Harassment suit was recognized by the
courts from original Complaint of Plaintiff and all documents,files, recordings and evidence.
Plaintiff was under the impression that a Title VII was filed with the courts. Plaintiff would like
the opportunity to prove to the courts that plaintiff had no knowledge that Title VII was not
filed through attorneys. Plaintiff would like the opportunity to argue that Plaintiff claim was
always Sexual Harassment assault and battery and retaliation. Plaintiff vvus-tuu
impression that Attorney was making these specific arguments to the co)J
                                                                                     (g 1 W[
                                        BACKGROUND                                                    y)
    I.     Relevant Factsi                                                           JUN e2 2020
           Plaintiff Response

                                                                            PRO^S.E OFFICE
Cooper,"Get your ass out of here, Terry, you're holding us up," to which Cooper replied,
"Everything you say has to do with my ass. I know you want some. You just can't stop thinking
about my ass." {Id. ^51.) Plaintiff did not report this incident. {Id. T| 53.)

Plaintiff did not report this incident. {Id. ^ 53.)
Plaintiff did not report that incident. Plaintiff did not know how to report such an incident at
that point. Plaintiff was in a work van with multiple other employees and a Supervisor at the
time when the comment was made. Plaintiff was a new hire and new resident at the Doe Fund.
Plaintiff was intimidated. Plaintiff was in a new place surrounded by new people. Plaintiff was
nervous and was hoping that he could prove his worth to the company. All of the employees
had been working for the Doe Fund previously, Plaintiff was just issued a route. Plaintiff did not
know any of the men by name in the van at the time. Plaintiff later learned the name of one
Anthony Marshall. All of the men were too intimidated by the power of the Supervisor Terry
and the administration of the Doe Fund to report Defendant Cooper {see recordings of multiple
employees "It's hard to fire Terry. He's the one that writes our checks." "You don't want no
problems with Terry. You would prefer to have problems with Washington.") People were
intimidated. The plaintiff included. The plaintiff was intimidated by being in a new place. That
does not equate to the Plaintiff misinterpreting the facts, fabricating a story or that this
occurrence is not valid. It is evidence. There were others In the van. There should have been an
•>JJ.. -
ESte E5ET TDOD 05TT ETDi
